OPINION
BUSSEY, Judge:
Harold Dennis Oxford, hereinafter referred to as defendant, was charged, tried and convicted in the Municipal Court of the City of Tulsa, Case No. 252263, for the offense of Petit Larceny. His punishment was set at a fine of One Hundred Dollars ($100.00), and, from said judgment and sentence, an appeal has been perfected to this Court.
At trial, over the objection of defendant, the City was allowed to introduce evidence that some two and one-half weeks before the larceny for which defendant stood trial, defendant had removed a bottle of perfume and two greeting cards from the store.
On appeal, defendant asserts that the trial court erred in admitting evidence of separate and distinct offenses. We agree. The evidence of other offenses was admitted here to show intent and common scheme or design.
Here, however, as in Atnip v. State, Okl.Cr., 564 P.2d 660 (1977), there was no connecting relationship and there was a substantial lapse of time between the other offenses and the offense for which defendant was on trial.
Accordingly, this case must be REVERSED and REMANDED for a new trial.
CORNISH, P. J., and BRETT, J., concur.